Citation Nr: 0304326	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-13 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left hand 
disorder.

(The issues of entitlement to service connection for 
sinusitis, a right shoulder disorder, and a left hand 
disorder will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1986 to December 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) which denied the benefits 
sought on appeal.

In a December 2000 Board decision, the veteran's claim was 
remanded to the RO for additional development of evidence.  
The development was accomplished to the extent possible, and 
the case has now been returned to the Board for adjudication.

The Board is undertaking additional development on the issues 
of entitlement to service connection for sinusitis, a right 
shoulder disorder, and for a left hand disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  There is no medical evidence of hearing loss of the right 
ear recognizable for VA purposes. 


CONCLUSION OF LAW

Hearing loss of the right ear was neither incurred nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statements of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statements of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, letters to the veteran, 
from the RO, notified the veteran as to what kind of 
information was needed from him, and what he could do to help 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The veteran claims entitlement to service connection for 
hearing loss of the right ear.  A veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred in or aggravated in the line of duty while 
in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The pertinent evidence of record consists of the veteran's 
service medical records, private medical records, and a VA 
examination report.

The veteran's September 1986 Report of Medical History for 
purposes of enlistment indicates that the veteran denied 
having hearing loss or ear trouble.  The contemporaneous 
Report of Medical Examination showed a normal clinical 
evaluation of the veteran's ear canals and eardrums.  An 
audiological evaluation showed right ear pure-tone thresholds 
of 10 decibels at 500 Hertz, 5 decibels at 1000 and 2000 
Hertz, and zero (0) decibels at 3000 and 4000 Hertz.  

A June 1988 Notice of Noise Exposure Level informed the 
veteran of his workplace noise exposure, which did not take 
into account the veteran's hearing protection device.  The 
notice indicated that the veteran refused to sign.

The veteran was provided another audiogram in June 1990.  
According to the report, the veteran had right ear pure-tone 
thresholds of 20 decibels at 500 Hertz, 15 decibels at 1000 
and 2000 Hertz, 5 decibels at 3000 Hertz, and zero (0) 
decibels at 4000 Hertz.  

An April 2002 letter from C. A. Foss, M.C.D. states that the 
veteran had bilateral mild high frequency sensorineural 
hearing loss with decreased auditory discrimination ability.  
Mr. Foss did not elaborate as to the veteran's pure-tone 
thresholds for the right ear.

The veteran was afforded a VA audiological examination in 
August 2002.  According to the report, the veteran reported 
noise exposure to F-16 aircraft and ground maintenance 
equipment, but denied civilian occupational noise exposure.  
Audiometric testing showed right ear pure-tone thresholds of 
15 decibels at 500 and 1000 Hertz, 10 decibels at 2000 and 
3000 Hertz, and 15 decibels at 4000 Hertz, with an average 
pure-tone threshold of 13.   His right ear Maryland CNC 
speech recognition score was 96.  The diagnosis was normal 
right ear hearing.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
hearing loss of the right ear.  See 38 U.S.C.A. §§ 1110, 1131 
(an award of service connection requires that the veteran 
incur a disease or disability during service.).  The Board 
concedes that the veteran's service medical records indicate 
that the veteran experienced hazardous noise exposure.  
However, in order to consider the veteran's hearing impaired, 
he must meet the requirements of 38 C.F.R. § 3.385.  Under 
38 C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met . . . .").  A review of the veteran's 
service medical records and VA examination report does not 
indicate that the veteran has right ear auditory thresholds 
of at least 40 decibels or consistent auditory thresholds of 
at least 26 decibels in three frequencies during any of his 
in-service audiograms.  In fact, the veteran's VA examination 
showed a right ear pure-tone average of 13, and a Maryland 
CNC speech recognition score of 96.  Moreover, the veteran's 
VA examination also failed to demonstrate impaired hearing of 
the right ear, and "[i]n the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998).  See also 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Accordingly, the Board finds that the veteran is not entitled 
to service connection for hearing loss of the right ear.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for hearing loss of the right ear.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for hearing loss of the right ear is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

